LEHMAN, J.
The plaintiff recovered a judgment for $265.04, exclusive of costs, in an action for services rendered to defendant at its special instance and request. The record is voluminous and complicated, owing to the large number of items contained in plaintiff’s bill of particulars. A careful examination of the record discloses no prejudicial error of law, and I do not find that the judgment is against the weight of evidence. The trial justice, however, erroneously awarded judgment for the amount demanded, which is larger than the amqunt of the items claimed in the bill of particulars or shown at the trial. The judgment should be reduced to $237.04, the amount actually proven, with appropriate costs, and, as modified, affirmed, without costs of the appeal to either party. All concur.